Citation Nr: 0625636	
Decision Date: 08/18/06    Archive Date: 08/24/06

DOCKET NO.  01-09 175A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel





REMAND

The veteran served on active duty from November 1980 to 
November 2000.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2001 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA), Regional Office (RO).

The record contains private medical records dated from 2001 
to 2004 that was received subsequent to the most recent 
Supplemental Statement of the Case (SSOC).  The veteran's 
representative has declined to waive RO consideration of this 
evidence.  The Board emphasizes that by remanding this case 
to the RO, it is not suggesting any specific outcome to the 
RO or to the veteran.  Accordingly, the case must be remanded 
to the RO for review of this additional evidence in 
conjunction with the appellant's claim.  See, DAV v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003).

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center in Washington DC for the following action:

The RO should readjudicate the veteran's 
claims for service connection for right 
and left knee disabilities, including 
reviewing all newly obtained evidence.  If 
any benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case that 
contains a summary of the evidence and 
applicable laws and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



